EXHIBIT 16.1 Weinberg & Baer LLC 115 Sudbrook Lane, Baltimore, MD 21208 Phone (410) 702-5660 October 8, 2013 Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549 Dear Ladies and Gentlemen: We are the predecessor independent registered public accounting firm for Great East Energy, Inc. (formerly Epsilon Corp.), a Nevada corporation (the “Company”). We have read the Company’s disclosure set forth in Item 4.01 Changes in Registrant’s Certifying Accountants of the Company’s Current Report on Form 8-K dated October 8, 2013 (the “Current Report”) and are in agreement with the disclosures in the Current Report, insofar as it pertains to our firm, Weinberg & Baer LLC. Sincerely, Weinberg & Baer LLC Baltimore, Maryland
